ALLOWABILITY NOTICE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable because the prior art of record fails to teach or suggest an electronic device, comprising: identifying a feature of the at least one pixel included in the first image by comparing the at least one pixel included in the first image with at least one peripheral pixel neighboring the at least one pixel included in the first image, identifying a feature of the at least one pixel included in the second image by comparing the at least one pixel included in the second image with at least one peripheral pixel neighboring the at least one pixel included in the second image, and comparing the feature of the at least one pixel included in the first image with the feature of the at least one pixel included in the second image and corresponding to the at least one pixel included in the first image, divide the at least one pixel included in the second image into a first group and a second group based on a result of the comparison, identify any one of the first group and the second group, and process at least one pixel included in the identified group, and wherein the feature comprises at least any one of intensity or direction of a motion blur for at least one pixel, in combination with the other elements of the claim.  The closest prior art of record, Lee teaches an electronic device which compares feature between short and long exposures, however, Lee is limited to comparing an average pixel value of a block.  Therefore, Lee fails to teach or suggest “identifying a feature of the at least one pixel included in the first image by comparing the at least one pixel included in the first image with at least one peripheral pixel neighboring the at least one pixel included in the first image, identifying a feature of the at least one pixel included in the second image by comparing the at least one pixel included in the second image with at least one peripheral pixel neighboring the at least one pixel included in the second image, and comparing the feature of the at least one pixel included in the first image with the feature of the at least one pixel included in the second image and corresponding to the at least one pixel included in the first image, divide the at least one pixel included in the second image into a first group and a second group based on 
Claims 4-10 are allowable based on their dependence on claim 1.
Claim 11 is a method variant of claim 1 and is allowable for reasons similar to those of claim 1.
Claims 14 and 15 are allowable based on their dependence on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238.  The examiner can normally be reached on Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696